e 1:18-cv-09874-GBD Document 45 Filed 03/19/19 Page 1 of 1

  

 

KAUFMAN D@L@U!E§:H VOLUCK Kau‘¥man Do!owich & Votuck, LLP
"‘\T m R N E Y 5 AT L d W ?35 Crossways Parl< Drive, Su`:te 20l
Woodbury, New Yor!< ll797

Aarc)n N. Solomon, Esq.
asolamon@kdvlaw.com Tei€phonei 5l6.63l.ll00
Facsimile: 516.6Bl.llOl
Mal‘Ch 19, 2019 WWW.E<dvlaW.Com

VIA ECF

Hon. George B. Daniels
United States District Court
Southern Distriet ofNeW York
500 Pearl Street, Room 1310
New York, NeW Yorl< 10007

Re: La Tashia Gayle V. Children’s Aid College Prep Chai'ter School, et. al.
S.D.N.Y. Docl<et No.: lS-CV-09874 (GBD)

Dear Judge Daniels:

This office represents Defendants Children’s Aid College Prep Charter Sehool and Casey
Vier (eolleetively, “Defendants”) in the above referenced matter.

Defendants’ reply in further support of their motion to dismiss Plaintiff’s Amended
Complaint is due to be filed on Thursday, l\/lareh 21, 2019.

To ensure that the arguments contained in Plaintifi’s opposition to the motion to dismiss
are sufficiently addressed, we Write to respectfully request that Defendants’ be permitted to file a
reply memorandum of no more than fourteen (14) pages
Plaintiff does not consent to this application No reason has been given for same.
We thank the Court for its continued eourtesies.
Respectfully yours,
Kaufman Dolowich & Voluel<:, LLP

f

    

sy; i` J,,,,W~'
Aaron N, Solomon
Cc: All counsel, by ECF

4847-8983-6165, V. 1

New Yor|< ] Pennsy§van§a § I\£ewjersey l 53:1 Francisco f Los Angeles l Fioricia l Chicago

